996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Paul COSTA, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-1304.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 10, 1993.Filed:  June 24, 1993.

Before BOWMAN, MAGILL, MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Paul Costa, a federal inmate, appeals from the District Court's1 denial of his motion to vacate his sentences under 28 U.S.C. § 2255 (1988).  Costa argued below that his convictions should be vacated because (1) Count II of the indictment did not specify under which subsection of 18 U.S.C. § 2, § 2(a) or § 2(b), he had been charged;  and (2) the grand jurors were not polled to determine if the required number (twelve) had concurred in the return of the indictment.  We agree with the District Court that Costa may not raise these issues now, when they could have been raised on direct appeal.   See United States v. Samuelson, 722 F.2d 425, 427 (8th Cir. 1983) (per curiam).


2
Accordingly, we affirm the judgment of the District Court.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota